OPINION OF THE COURT
Order affirmed, with costs, for the reasons stated in the opinion by former Justice Seymour Boyers at the Appellate Division (106 AD2d 110). We note, however, that the regulations of the Superintendent of Insurance (11 NYCRR 60.1 [a]) construe Vehicle and Traffic Law § 311 (4) (a) which contains language equivalent to the former Insurance Law § 167 (2-a) (now codified at § 3420 [f] [1]) at issue here.
Concur: Chief Judge Wachtler and Judges Jasen, Simons, Kaye, Alexander, Titone and Boomer.* Taking no part: Judge Meyer.

 Designated pursuant to NY Constitution, article VI, § 2.